UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4025


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORLANDO RAMIREZ-AGUILAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00791-HMH-1)


Submitted:   June 23, 2010                    Decided:   July 6, 2010


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,  Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant.   Maxwell B. Cauthen,
III,   Assistant   United States   Attorney,  Greenville,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Orlando     Ramirez-Aguilar      pled        guilty   to   illegally

reentering the United States after being deported as an alien

who had been convicted of an aggravated felony, in violation of

8 U.S.C. § 1326(a), (b)(2) (2006).                The district court sentenced

Ramirez-Aguilar to seventy-eight months in prison, the middle of

the    advisory      guidelines     range.      On    appeal,     Ramirez-Aguilar’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S.       738   (1967),     stating    that,   in    his      view,   there   are   no

meritorious         issues    for   appeal      but   questioning       whether      the

sentence is reasonable.                Ramirez-Aguilar filed a supplemental

pro se brief. ∗       Finding no reversible error, we affirm.

                 Although    counsel    identifies       no    error   in   the   plea

colloquy, we have reviewed the plea transcript and conclude that

the district court substantially complied with the mandates of

Fed. R. Crim. P. 11, in accepting Ramirez-Aguilar’s guilty plea.

Although the district court did not inform Ramirez-Aguilar of

his right to confront and cross-examine witnesses, see Fed. R.

Crim. P. 11(b)(1)(E), we find that such omission did not affect

       ∗
       In his pro se brief, Ramirez-Aguilar attempts to challenge
the validity of his prior conviction for criminal domestic
violence of a high and aggravated nature and asserts that the
district court punished him twice for the same offense by using
his criminal domestic violence conviction to enhance his federal
sentence for illegal reentry. We find his claims to be without
merit.



                                           2
his decision to plead guilty.                      See United States v. Martinez,

277    F.3d   517,      525    (4th    Cir.        2002)    (discussing       plain      error

standard of review); United States v. Goins, 51 F.3d 400, 402

(4th Cir. 1995) (discussing factors courts should consider in

determining whether substantial rights affected in decision to

plead    guilty).         Moreover,         the     district       court     ensured      that

Ramirez-Aguilar’s         plea        was     knowing       and     voluntary      and    was

supported by a sufficient factual basis.                           See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

              Counsel         suggests        that      Ramirez-Aguilar’s           within-

guidelines sentence is unreasonable.                       An appellate court reviews

a     sentence    for    reasonableness             under     an    abuse-of-discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007).                           This

review     requires      consideration             of   both       the     procedural     and

substantive reasonableness of a sentence.                          Id.   This court must

assess    whether       the     district       court        properly       calculated      the

advisory guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                 Gall, 552

U.S. at 49-50; see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010); United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).        If    there    is     no    procedural         error,    the   appellate

court reviews the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

                                               3
the sentencing court abused its discretion in concluding that

the   sentence    it      chose    satisfied      the    standards      set   forth   in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).          With these standards in mind, we have reviewed

Ramirez-Aguilar’s sentence and conclude that the district court

did not abuse its discretion in sentencing him to seventy-eight

months.

              In accordance with Anders, we have reviewed the record

and find no meritorious issues for appeal.                     Thus, we affirm the

district court’s judgment.                 This court requires that counsel

inform Ramirez-Aguilar, in writing, of the right to petition the

Supreme   Court      of   the     United   States       for   further    review.      If

Ramirez-Aguilar requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move     in     this       court     for     leave      to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Ramirez-Aguilar.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            4